 



EXHIBIT 10.1
First Amendment
to the
Temple-Inland Inc. 1993 Stock Option Plan
     WHEREAS, Temple-Inland Inc. (the “Company”) maintains the Temple-Inland
Inc. 1993 Stock Option Plan (the “Plan”); and
     WHEREAS, the Board of Directors of the Company (the “Board”) has authority
to amend the Plan; and
     WHEREAS, the Board has determined that it is desirable to amend the Plan’s
capital adjustment provisions;
     NOW, THEREFORE, Article 13 of the Plan is hereby amended as follows:
Notwithstanding any other provisions of the Plan, in the event of any change in
the outstanding Common Stock by reason of any stock dividend, split up,
recapitalization, reclassification, combination or exchange of shares, merger,
consolidation or liquidation and the like, the Board shall provide for a
substitution for or adjustment in (i) the number and class of shares subject to
outstanding Stock Options, (ii) the exercise prices of outstanding Stock
Options, (iii) the aggregate number and class of shares reserved for issuance
under the Plan, (iv) the number of shares to be covered by Stock Options to be
granted to Non-Employee Directors upon election to the Board pursuant to
paragraph 8 hereof, and (v) the number of shares to be granted to Non-Employee
Directors in lieu of annual retainer fees pursuant to paragraph 9 and the
formula pursuant to which the exercise price of such options is determined. The
adjustments made with respect to Stock Options granted pursuant to paragraphs 8
and 9 hereof shall be equivalent to the treatment accorded to all other holders
of Common Stock. The Board’s determinations with regard to the adjustments or
substitutions provided for by this paragraph 13 shall be conclusive.
     IN WITNESS WHEREOF, Temple-Inland Inc. has caused this First Amendment to
the Temple-Inland Inc. 1993 Stock Option Plan to be adopted as of this 4th day
of August 2006.

                  TEMPLE-INLAND INC.    
 
           
 
  By:        
 
                Leslie K. O’Neal         Vice President, Secretary and Assistant
General Counsel    

ATTEST:

         
 
Grant F. Adamson
       
Assistant Secretary
       

